[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
It is hereby ordered that the Decision and Judgment Entry previously issued herein be amended, nunc pro tunc, so that the last sentence of the continued paragraph on page two reads as follows: The parties then stipulated that appellant was ahabitual sexual offender.
The remainder of the Decision and Judgment Entry shall remain as originally released on September 27, 1999.
All Judges Concur in this Nunc Pro Tunc entry.
For the Court
                             By: _______________________________ William H. Harsha, Judge